AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                             Page 1 ofl



                                     UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                v.                                                         (For Offenses Committed On or After November 1, 1987)



             JOSE EMMANUEL CHAMU-GONZALEZ                                                  Case Number: 18CR5078-KSC

                                                                                          FEDERAL DEFENDERS
                                                                                          Defendant's Attorney


REGISTRATION NO. 72814298
THE DEFENDANT:
 [::gj pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                           Count Number(s)
8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                                 1


 D The defendant has been found not guilty on count(s)                                 ~~~~~~~~~~~~~~~~~~~




 [::gJ Count(s) UNDERLYING INFORMATION                                                     dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                4MONTHS

 lZI Assessment: $10 WAIVED
 lZI Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        1115/2019
                                                                                        Date of Imposition of Sentence
                                              FILED
                                               JAN 1 J
                                      :;,.:r~I'\.
                                s:·t.;~'1E=i.';
                                SY
                                                                 201~      l
                                                    :..:.s :; :.-Hi:;- ccJr.;r
                                                    DISiR:CT OF c:. .. 1FCR."1'.;...
                                                                          DEPUTY
                                                                                        &;S~Wl:c,RD
                                                                                        UNITED STATES MAGISTRATE JUDGE
